Citation Nr: 1545293	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-33 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to April 22, 2008, for the award of service connection for posttraumatic arthritis of the subtalar joint, posterior tibial dysfunction, left ankle (hereinafter "left ankle disability").


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from November 1986 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a July 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for a left ankle disability on March 11, 1992, which was denied by an August 1993 rating decision on the basis that the Veteran's left ankle disability was not related to service; he did not complete an appeal of the rating decision.

2.  The Veteran filed an application to reopen his previously disallowed claim of entitlement to service connection for a left ankle disability in April 2008.

3.  Additional service department records, dated October 1987, were associated with the claims file in December 2008, indicating the Veteran was placed on a temporary profile for left ankle talonavicular capsulitis.

4.  A VA examiner attributed the Veteran's current left ankle disability to his period of active service based, at least in part, on the October 1987 service department record; service connection was granted for a left ankle disability effective April 22, 2008.





CONCLUSION OF LAW

The criteria for an effective date of March 11, 1992, for the award of service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.   § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirement of the submission of new and material evidence.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

On March 11, 1992, the Veteran submitted a formal claim for compensation.  He claimed entitlement to service connection for left and right ankle disabilities.  He reported that he had a "twisted ankle" and suffered "tendon damage" and was placed on profile of no running.  

Service treatment and personnel records on file consisted of a March 1986 examination report performed for enlistment purposes which showed pes planus, moderate, left.  The Veteran denied foot pain.  The service personnel records did not address any medical treatment.  There were no other relevant service treatment records on file, nor was his separation examination of record.  Otherwise the record consisted of VA outpatient treatment records dated in 1991 and 1992.  An August 1991 VA outpatient treatment record reflects the Veteran's report of an in-service ankle injury and diagnosis of left ankle pain.  A January 1992 VA outpatient treatment record reflects an assessment of left posterior tibial insufficiency with questionable accessory navicular.  An April 1992 VA examination report notes objective evidence of painful motion with normal x-rays of the ankles.

In an August 1993 rating decision, the RO denied entitlement to service connection for bilateral ankle disorder.  The RO denied service connection on the basis that there was no supporting evidence of in-service trauma and no evidence of chronic residuals.  Notice was issued to the Veteran on September 9, 1993; the Veteran did not file a notice of disagreement.  

On April 22, 2008, the Veteran submitted a VA Form 21-4138.  He stated that he wished to reopen his claim of service connection for bilateral ankles.  He stated that he felt the reason his claim was denied was because his service treatment records had not been located, but he had located his service records which addressed his ankle condition.  

In a September 2008 decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral ankle disorder; the Veteran filed a notice of disagreement in October 2008.  

In December 2008, the Veteran submitted a July 1987 service treatment record which reflects a diagnosis of possible torn ligaments of the left ankle and an October 1987 temporary profile sheet noting left ankle talonavicular capsulitis.  

In June 2009, the Veteran underwent a VA examination.  Upon physical examination, the examiner diagnosed limited excursion of the left ankle.  The examiner opined that this represents the natural progression of the in-service injury and subsequent joint changes.  Based on the June 2009 VA examination report, a November 2009 rating decision awarded service connection for post-traumatic arthritis of the subtalar joint, posterior tibial dysfunction, left ankle, effective April 22, 2008.  The Veteran subsequently filed a timely notice of disagreement as to the effective date assigned, requesting an effective date of March 11, 1992.  See July 2010 VA Form 9.

The facts of the instant case are clear that service connection was awarded based on the June 2009 VA examination which provided a positive nexus opinion that itself was based, in large part, on newly submitted service department records that existed at the time of the August 1993 rating decision, but had not then been associated with the claims file.  Thus, in light of receipt of the service department records, the prior decision as to entitlement to service connection for a left ankle disability must be "reconsidered" based on all the evidence, thus negating the finality of the prior August 1993 decision which denied entitlement to service connection for a left ankle disability.  

While it is not clear that the Veteran suffered from arthritis in the left ankle at the time he filed his original claim in March 1992, a preponderance of the evidence reflects that he had been diagnosed with a chronic left ankle disability at the time.  See, e.g., January 1992 VA outpatient treatment note.  As a result, the award of service connection for residuals of the in-service left ankle injury, based upon the Veteran's claim for such benefits, must be made effective back to the date of receipt of the initial claim, which was filed more than one year after discharge from service.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

Accordingly, the evidence supports the assignment of an effective date of March 11, 1992, for the award of service connection for a left ankle disability.  This constitutes a full grant of the benefit sought on appeal as to this issue.


ORDER

An effective date of March 11, 1992, for the award of service connection for a left ankle disability is granted.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


